Citation Nr: 0306667	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  97-27 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an increased disability evaluation for 
frostbite residuals, right foot, currently evaluated as 10 
percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating action 
of the RO.  A notice of disagreement was received in July 
1997 and the RO issued a statement of the case later that 
same month.  A substantive appeal was received from the 
veteran in September 1997.  This case was before the Board in 
September 2002 when it was remanded for additional 
development.

When the Board initially reviewed the veteran's appeal in 
September 2002, the issue of entitlement to service 
connection for frostbite residuals of the left foot was 
referred to the RO for appropriate action.  As it is unclear 
what action the RO may have taken on that claim, it is again 
referred to the RO's attention.  


REMAND

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the present case, the Board finds that there has been no 
attempt on the part of the RO to comply with the VCAA.  
Although the veteran has been provided with a statement of 
the case and supplemental statements of the case which 
included some of the laws and regulations pertaining to his 
claim, he has not received any notice of the duties to notify 
or assist under the VCAA, to include any communication from 
the RO addressing the duties imposed by 38 U.S.C. §§ 5103, 
5103A and 38 C.F.R. § 3.159(b).  These include the duty to 
notify the claimant who will obtain what evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 

In view of the changes in the law brought about by the VCAA, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the VCAA.  

Additionally, review of the claims file reveals that the 
veteran apparently failed to report to a VA examination 
scheduled in December 2002.  There is no copy of the notice 
to the veteran regarding that examination, nor is there any 
indication why the veteran failed to report.  In the March 
2003 Informal Hearing Presentation, the veteran's 
representative requested that the veteran be afforded another 
VA examination.  Given the absence of a copy of a notice to 
the veteran regarding the scheduling of the December 2002 VA 
examination and the fact that the most recent VA examination 
was conducted in December 1998, the Board finds that, after 
obtaining all outstanding records of VA medical treatment, on 
remand, the RO should arrange for the veteran to undergo 
examination to obtain for evaluation of his disability.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions: 

1.  Obtain all records of outpatient 
treatment pertaining to the veteran's 
right foot from the VA Medical Center in 
Washington, D.C. from January 2003 to the 
present.

2.  Arrange for the veteran to undergo a 
VA vascular examination to determine the 
current nature, extent and manifestations 
of the service-connected cold injury 
residuals of the right foot.  The entire 
claims file must be made available to and 
reviewed by the physician designated to 
examine the veteran and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
the examination report should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected residuals a cold injury 
to the right foot.  The examiner should 
specifically state whether there is pain, 
numbness, cold sensitivity, arthralgia, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all opinion expressed, in a 
printed (typewritten) report.

3.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice of the examination sent to the 
veteran.

4.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the requested 
development actions, and any additional 
notification and development action 
required by the VCAA, have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination report does not 
include the clinical findings requested, 
appropriate corrective action should be 
undertaken. 

5.  After completion of all requested 
development and any additional 
notification and/or development action 
deemed necessary, the RO should 
readjudicate the claim in light of all 
pertinent evidence and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




